Opinion issued September 25, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00187-CV
____________

DOUGLAS N. POWELL,  Appellant

V.

STEPHANIE ANN POWELL,  Appellee



On Appeal from the 278th Court
Grimes County, Texas
Trial Court Cause No. 1567



MEMORANDUM  OPINION
	On January 9, 2003, we ordered that unless, within 30 days of the date of the
order, appellant filed his brief and a reasonable explanation for failure to timely file
his brief, this Court would dismiss his appeal for want of prosecution.  The 30 days
have expired and appellant has not responded.
	Accordingly, the appeal is dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.